Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/21 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 15-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims set forth a composite material comprising semiconductor nanocrystals dispersed in a siloxane material (See lines 1-3 of claim 1).  The amendment to the claims sets forth that the semiconductor nanocrystals “includes in a state dispersed in a includes in a state dispersed in a solvent”.  It is unclear what he phrase “includes in” refers to in terms of the state of the particle or material as set forth in the claim.  For the sake of examination, the interpretation that is taken is that the recitation is drawn to the state of the semiconductor nanocrystals prior to being dispersed in the siloxane composite resin.  Thus the particles are first dispersed in a solvent and are then dispersed in the siloxane resin to form the semiconductor nanocrystal-siloxane composite, which is the subject matter being claimed.  Appropriate correction or clarification is required.

Claims 8 and 13-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claim sets forth a method for creating a composite material comprising quantum dots and a siloxane material.  The method includes a step a) of preparing a composition containing a semiconductor nanocrystal and a step b) of performing a condensation reaction.  The amendment to the claims sets forth the limitation “wherein the semiconductor nanocrystal is used in a state dispersed in a solvent selected from the group consisting of chloroform, toluene and hexane.”  It is unclear at what point in the used in such a manner.  It is thought that this statement of use refers to the state of the semiconductor nanocrystals as they are prepared in step a) and is a part of the composition containing said particles.  For the sake of examination, this meaning is adopted.  Appropriate correction or clarification is required.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8. and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae in US2012/0153229 in view of Heikkinen in US20170137601.

Regarding Claim 1 and 15-17:  Bae teaches a composition comprising a siloxane composite resin having a network structure derived from the polycondensation of organoalkoxysilanes (See paragraph 25) and organosilanediols (See Paragraph 27) without the addition of water (See Paragraph 8).  The composition includes fluorescent dyes having alkoxysilanes bonded to their surface (See Paragraph 12).  The fluorescent dye may be quantum dots, which are semiconductor nanocrystals (See Paragraph 30).  Thus Bae teaches an overlapping range of components in the composite material.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill would only need to select from the overlapping portion of the range to arrive at the invention as claimed.   Bae teaches that the material 

Bae is silent as the useful content of quantum dots in the composite.

However, Heikkinen teaches that fillers in a siloxane composite may be provided in a weight ratio of 0:100 to 95:5 in relation to the silane.  Those of ordinary skill in the art would have found it obvious to provide the fillers in Bae’s composite in the same ratios in order to produce a viable product.  Those of ordinary skill in the art would have been motivated to look to teachings such as those of Heikkinen in Bae’s silence regarding the contents of filler in order to create a viable composite material having the desired properties.



Regarding Claim 2-3:  Bae teaches that the organoalkoxysilane may be selected from a variety of materials including 2-(3,4-epoxycyclohexyl)ethyltrimethoxysilane, which falls within the scope of Chemical Formula 1 (See Paragraph 25).  The range taught in paragraphs 23-24 also include various other claimed materials.

Regarding Claim 4-5:  Bae teaches that the organosilanediol is a compound as described in paragraphs 26-27, wherein m and k may be one and selected from various overlapping groups.  The composition may be diphenylsilanediol or diisobutylsilanediol, which fall within the scope of Chemical Formula 2 (See Paragraph 27).

Regarding Claim 6:  Bae teaches a composite material comprising a polycondensed silane polymer in conjunction with a filler material such as quantum dots. 

Bae is silent concerning the composition and structure of the quantum dots.

However, Heikkinen also teaches silane polymers that may contain quantum dots.  Heikkinen teaches that the quantum dots may be materials such as InAs, CdSe, ZnO, ZNSe, ZnS, CdS, and CdTe (See Paragraph 111).  The quantum dots may be a core shell structure having an inner core and an outer shell that are each made of semiconductor materials (see Claim 43).  Heikkinen further notes that a coupling agent 

Regarding Claim 7 and 14: Bae teaches that the organoalkoxysilanes may include an epoxy or acrylate group (See Paragraph 27).  Bae shows by way of example that the organoalkoxysilane may be used at a ratio of 2:3 with the organosilanediol (See Example 3-4).  Thus Bae teaches an overlapping range of materials having a portion of epoxy group containing monomers within the claimed range.  

Regarding Claim 8:  Bae teaches that the material is obtained by preparing a composition containing the various organoalkoxysilanes, organosilanediols and fluorescent materials that may be quantum dots (step a).  The organoalkoxysilane may be 2-(3,4-epoxycyclohexyl)ethyltrimethoxysilane (See Paragraph 25; falling within the scope of Chemical Formula 1).  The range taught in paragraphs 23-24 also include various other materials overlapping those claimed.  The organosilanediol is a compound as described in paragraphs 26-27, wherein m and k may be one and selected from various overlapping groups.  The composition may be diphenylsilanediol or diisobutylsilanediol (See Paragraph 27; falling within the scope of Chemical Formula 2).  The silanes are then stirred and a polycondensation reaction occurs to create a 

Bae is silent as the useful content of quantum dots in the composite.

However, Heikkinen teaches that fillers in a siloxane composite may be provided in a weight ratio of 0:100 to 95:5 in relation to the silane.  Those of ordinary skill in the art would have found it obvious to provide the fillers in Bae’s composite in the same ratios in order to produce a viable product.  Those of ordinary skill in the art would have been motivated to look to teachings such as those of Heikkinen in Bae’s silence regarding the contents of filler in order to create a viable composite material having the desired properties.


Regarding Claim 13:  Bae teaches the addition of curing catalysts (See Paragraph 10).

Response to Arguments
Applicant's arguments filed 1/5/21 have been fully considered but they are not persuasive. Applicant argues against the rejection of the claims over Bae in view of Heikkinen.  Applicant notes the amendment to the claims citing the use of solvent in various manners.  It is noted that the amendments to the claims create deficiencies in terms of USC 112 as it is unclear how the claim limitations interact with the other clauses in the claim.  It is noted that Bae teaches the inclusion of solvents as viscosity modifiers in the process of creating the composite material (See Paragraph 29).  Applicant goes on to set forth that Bae requires the reaction of fluorescent dyes with the siloxane compositions; however, this only represents the preferred and exemplified embodiments of Bae’s invention.  Bae also teaches that quantum dots may be used in the same capacity as those fluorescent dyes as is discussed in the rejection.  Applicant goes on to discuss the dispersibility of the materials; however, the use of such solvents and the use of ligands and mixing to cause dispersion are noted in the prior art.  As is noted above, these added limitations give rise to clarity issues in terms of what those limitations actually seek to claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Matthew E. Hoban/Primary Examiner, Art Unit 1734